DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Status of Claims
This office action considers claims 1-22 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a source region on the fin; a drain region on the fin; a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin between the source region and the drain region; and a gate region on the gate dielectric.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an electronic component in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, a source region on the fin; a drain region on the fin; a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin between the source region and the drain region; and a gate region on the gate dielectric. Hence, Claim#1 is allowable. 

The following is a statement of reasons for allowance for claim 8. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the dopant concentration in the fin is non- uniform within the fin; forming a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin; forming a first terminal on the gate dielectric; forming a second terminal on of the fin; and forming a third terminal on the fin.” as recited in claim 8 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, wherein the dopant concentration in the fin is non- uniform within the fin; forming a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin; forming a first terminal on 

The following is a statement of reasons for allowance for claim 15. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a source region located on a first end of the fin; a drain region located on a second end of the fin; a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin between the source region and the drain region; and a gate region at least partially cladding the gate dielectric.” as recited in claim 15 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a computing device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, a source region located on a first end of the fin; a drain region located on a second end of the fin; a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin between the source region and the drain region; and a gate region at least partially cladding the gate dielectric. Hence, Claim#15 is allowable. 

The following is a statement of reasons for allowance for claim 21
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the drain region and the source region are a first terminal of the capacitor; a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin between the source region and the drain region; and a gate region on the gate dielectric, wherein the gate region is a second terminal of the capacitor.” as recited in claim 21 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a capacitor in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, wherein the drain region and the source region are a first terminal of the capacitor; a gate dielectric directly on the sidewalls and directly on the distal portion along a portion of the fin between the source region and the drain region; and a gate region on the gate dielectric, wherein the gate region is a second terminal of the capacitor. Hence, Claim#21 is allowable. 

The most relevant prior art of references Basker et al. (US Pub: 2014/0231891 A1), in view of HAFEZ et al. (US PGpub: 201 7/0133461 A1), and in further view of Tsai et al. (US PGpub: 2015/0228725 A1 substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.


However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8, 15 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 8, 15 and 21 are deemed patentable over the prior art.
Claims 2-7, 9-14, 16-20 and 22 are allowed as those inherit the allowable subject matter from claims 1, 8, 15 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEIKH MARUF/
Primary Examiner, Art Unit 2828